Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of April 17, 2006, as amended as of September 21, 2007, by and between
Cardinal Health, Inc. (the “Company”) and R. Kerry Clark (the “Executive”), is
made and entered into as of the 26th day of September, 2008, by and between the
Company and Executive.

1. Section 4(c) of the Agreement is hereby amended to (A) delete the word “or”
after clause (iv), (B) replace the period at the end of clause (v) with “; or”
and (C) add the following clause (vi):

(vi) the spinoff to shareholders of the Company of the Clinical and Medical
Products businesses of the Company prior to December 31, 2009 (a “CMP Spinoff”);
provided that a CMP Spinoff will constitute Good Reason only if the Executive
provides a Notice of Termination to the Company in respect thereof within six
months following the CMP Spinoff.

2. Section 4(e) of the Agreement is hereby amended to add the following sentence
at the end thereof:

A termination (A) by the Executive for the Good Reason event described in
Section 4(c)(vi), (B) by the Company upon or at any time following a CMP Spinoff
other than for Cause (including a termination by the Company on account of
Disability) or (C) upon the Executive’s death upon or at any time following a
CMP Spinoff, is referred to in this Agreement as a “CMP Termination.”

3. The portion of Section 5(a)(i) of the Agreement that precedes subparagraph
5(a)(i)(A) of the Agreement is hereby amended in its entirety to read as
follows:

subject to the execution by the Executive and the Company no later than the 22nd
day following the Date of Termination (and non-revocation by the Executive) of a
mutual release of claims, the Company shall pay to the Executive in a lump sum
in cash within 30 days of the Date of Termination the aggregate of the following
amounts:

4. Section 5(a)(i)(A) of the Agreement is hereby amended to add the following
proviso at the end thereof:

provided, that notwithstanding the foregoing, if the Executive has made an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code to defer any portion of the Annual Bonus described in
clause (3) above, then for all purposes of this Section 5, such deferral
election, and the terms of the applicable arrangement, shall apply to the same
portion of the amount described in such clause (3), and such portion shall not
be considered as part of the “Accrued Obligations” but shall instead be an
“Other Benefit” (as defined below);

5. Section 5(a)(iv) of the Agreement is hereby amended to read in its entirety
as follows:

(iv) if such termination is prior to the Scheduled End Date, a ratable portion
of each installment of each stock option and restricted stock unit granted at
least six (6) months prior to the Date of Termination (other than the Initial
RSUs and the

 

-1-



--------------------------------------------------------------------------------

Initial Stock Options) that would have vested on each future vesting date
thereof shall continue to vest and, in the case of stock options, become
exercisable in accordance with its terms, without regard to any provisions
relating to earlier termination of the stock options based on termination of
employment; such ratable portion shall, with respect to the applicable
installment, be an amount equal to the number of shares in such installment
scheduled to vest on the applicable vesting date multiplied by a fraction, the
numerator of which shall be the number of days from the date of grant through
the date of such termination, and the denominator of which shall be the number
of days from the date of grant through such scheduled vesting date; provided,
however, that if such termination is a CMP Termination, then the entire portion
(and not only a ratable portion) of each stock option and restricted stock unit
granted at least six (6) months prior to the Date of Termination (other than the
Initial RSUs and the Initial Stock Options) that would have vested on each
future vesting date thereof shall continue to vest and, in the case of stock
options, become exercisable in accordance with its terms, without regard to any
provisions relating to earlier termination of the stock options based on
termination of employment (the “Pre-Scheduled End Date Continued Vesting”);

6. The final paragraph of Section 5(a) of the Agreement is hereby amended to
read in its entirety as follows:

Notwithstanding the foregoing provisions of this Section 5(a), but subject to
the following provisions of this paragraph, (i) any amounts and benefits which
constitute deferred compensation subject to Section 409A of the Code that would
otherwise be payable or provided under this Section 5(a) prior to the date which
is six-months after the Executive’s Separation from Service (as defined below)
shall instead be paid, with interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code (“Interest”), or
provided on the first business day after the date that is six months following
the Executive’s Separation from Service, or, if earlier, upon the Executive’s
death and (ii) if the Executive incurs a Separation from Service prior to his
Date of Termination, the date of his Separation from Service shall be deemed to
be his Date of Termination (or equivalent term) for purposes of determining the
date of payment or the payment commencement date under this Agreement and with
respect to the Executive’s currently held restricted stock units and account
under the Cardinal Health Deferred Compensation Plan (the “DCP”).
Notwithstanding clause (i) above, if any amount of employment taxes, within the
meaning of regulations promulgated under Section 409A, are payable prior to the
sixth month anniversary of the Executive’s Separation from Service with respect
to any deferred compensation amount, the Company shall utilize and be deemed to
have paid a portion of any such deferred compensation to the extent necessary
for the payment of such employment taxes. If any portion of the Executive’s
restricted stock units or benefits under the DCP are deferred pursuant to the
six-month deferral provision in clause (i) above, then (in lieu of the payment
of Interest) such restricted stock units or deferred compensation shall be
treated during such six-month period, and adjusted for investment performance in
the same manner, as outstanding restricted stock units and deferred
compensation, and for these purposes, in the event of a CMP Spinoff, the
Executive’s vested and unvested restricted stock units on the date of the CMP
Spinoff will be adjusted in the same manner as vested and unvested restricted
stock units, respectively, of other holders of restricted stock units

 

-2-



--------------------------------------------------------------------------------

who remain in the employ of the Company. For purposes of this Agreement, a
“Separation from Service” shall be determined in accordance with regulations
promulgated under Section 409A of the Code using the default rule under such
regulations.

7. Clause (v) of both Section 5(b) and Section 5(c) of the Agreement is hereby
amended to read in its entirety as follows:

(v) the Initial Grant Vesting Acceleration, the Pre-Scheduled End Date Continued
Vesting (if the Termination Date is prior to the Scheduled End Date, and
including the vesting described in the proviso to Section 5(a)(iv) if such
termination is a CMP Termination), the Post-Scheduled End Date Benefits (if the
Termination Date is on or after the Scheduled End Date) and the Extended
Exercisability and

8. Section 6 of the Agreement is hereby amended to read in its entirety as
follows:

Full Settlement. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, such amounts shall not be reduced
whether or not the Executive obtains other employment. The Company agrees to pay
(within 30 days following the Company’s receipt of an invoice from the
Executive), at any time from the Effective Date through the Executive’s
remaining lifetime (or, if longer, through the 20th anniversary of the Effective
Date), to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest by either party
(including, as the case may be, the Company, any of its affiliates or their
respective predecessors, successors or assigns, or the Executive, his estate,
beneficiaries or their respective successors and assigns) of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement); plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Section 7872(f)(2)(A) of
the Code, if the Executive prevails on any material claim made by him, and
disputed by the Company under the terms of this Agreement. In order to comply
with Section 409A of the Code, in no event shall the payments by the Company
under this Section 6 be made later than the end of the calendar year next
following the calendar year in which such fees and expenses were incurred,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 30 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred. The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.

9. The Company shall reimburse the Executive for reasonable legal fees incurred
by him in connection with the negotiation and execution of this Amendment.

 

-3-



--------------------------------------------------------------------------------

10. Except as expressly amended by this Amendment, all terms and conditions of
the Agreement remain in full force and effect and are unmodified hereby.

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the day and year set forth above.

 

EXECUTIVE

/s/ R. Kerry Clark

R. Kerry Clark CARDINAL HEALTH, INC. By:  

/s/ Richard C. Notebaert

Name:   Richard C. Notebaert Title:   Chairman, Human Resources and Compensation
Committee

 

-4-